Citation Nr: 1219412	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (lumbar spine disorder).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1972 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a back injury in a car accident in service.

2.  Lumbar spine disorder symptoms were not chronic in service.

3.  Lumbar spine disorder symptoms have not been continuous since service separation.

4.  The Veteran's currently diagnosed lumbar spine disability is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely April 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA spine examination in February 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a lumbar spine disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder that began during active service.  During the current claim, the Veteran asserted that he injured his back in a car accident during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a back injury in service, but that lumbar spine disorder symptoms were not chronic in service.  In the November 1973 service separation "Report of Medical History," the Veteran reported that he injured his back during a car accident in service in October 1972.  The Veteran is competent to report a back injury and symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno at 469-70.

The Veteran's service treatment records indicate that the Veteran's back injury resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a back injury.  The evidence in this case includes the November 1973 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The 
November 1973 service separation examiner's review of the history is negative for any reports by the Veteran of symptoms of a back injury or lumbar spine disorder.  The November 1973 service separation clinical findings by the examiner revealed no lumbar spine abnormality.  Neither the separation examiner's summary of history nor clinical examination at service separation reflect any reported history of back injury in service or complaints, treatment, or diagnosis of a lumbar spine at service separation in November 1973.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a lumbar spine disorder have not been continuous since service separation in 
December 1973.  As indicated, at the November 1973 service separation examination, the Veteran's spine was clinically evaluated as normal.  Following service separation in December 1973, the evidence of record shows no complaints, diagnosis, or treatment for any lumbar spine disorder until June 1990.  The evidence shows that a lumbar spine disorder first manifested many years after service in June 1990, notably over 17 years after service discharge, when the Veteran was diagnosed with lumbar spine strain.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until July 2000 is one factor, considered in addition to the other factors stated in this decision, which tend to weigh against a finding of either chronic lumbar spine disorder symptoms in service or continuous symptoms of a lumbar spine disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

While the Veteran is competent to state that he had lumbar spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic lumbar spine disorder symptoms in service and continuous lumbar spine disorder symptoms since service, made in the context of the April 2005 claim for service connection (VA disability compensation) for a lumbar spine disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic lumbar spine disorder symptoms in service and continuous post-service lumbar spine disorder symptoms are inconsistent with the service treatment record evidence, the Veteran's own contemporaneous lay history at the service separation examination, the service separation examiner's summary of history and clinical examination, an absence of post-service complaints or treatment, and the post-service medical histories given by the Veteran for treatment purposes that show a post-service low back injury and post-service onset of low back symptoms.

The Veteran's recent statements of chronic lumbar spine disorder symptoms in service and continuous post-service lumbar spine disorder symptoms are inconsistent with the Veteran's own histories and the findings in post-service VA and private treatment records.  VA treatment records dated from June 1990 to July 2004 do not reflect any report of an in-service lumbar spine injury, chronic lumbar spine disorder symptoms in service, or continuous lumbar spine disorder symptoms since service separation.  In a June 1990 VA treatment record, the Veteran reported low back pain secondary to a post-service lifting injury, which reflects both that the low back symptoms began almost 17 years after service separation and after a post-service low back injury that was significant enough to require treatment.  In a June 2004 VA treatment record, the Veteran reported low back pain since 1993, which reflects a history of onset almost 20 years after service separation.  In a June 2005 private treatment record, the Veteran reported low back pain due to a post-service lifting injury in 1999.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a lumbar spine injury in service, chronic lumbar spine disorder symptoms in service, or continuous lumbar spine disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a lumbar spine disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more contemporaneous and probative than the more ambivalent and inconsistent statements of in-service injury or symptoms and post-service symptoms regarding a lumbar spine disorder the Veteran later made pursuant to the recent claim for VA compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Veteran is also in receipt of SSA disability benefits.  In an April 2005 SSA "Disability Report," the Veteran reported that his low back problems began in January 2004.  In a February 2007 SSA decision, the SSA Administrative Law Judge found that the Veteran was unable to work due to chronic low back sprain as of March 2005.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  This evidence has no tendency to show in-service low back injury or symptoms during service or continuous post-service low back symptoms since service.  Because this evidence tends to show the Veteran's own report of a post-service onset of low back symptoms years after service in 2004, and by omission of any history of low back injury in service or any symptoms of low back disability prior to 2004 also tends to show no chronic in-service or continuous post-service low back symptoms, this evidence tends to weigh against a finding that the currently diagnosed low back disability is related to service.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed lumbar spine disability is not related to his active service.  In the February 2007 VA medical examination, the Veteran was diagnosed with lumbar spine spondylosis.  The VA examiner opined that, based on the evidence of record, the Veteran's lumbar spine disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that service treatment records did not reflect any treatment for a back injury and that, even if the Veteran experienced back pain during a car accident, it did not require medical attention.  The VA examiner also reasoned that the Veteran sustained a direct injury to his back (after service) in June 1990 when lifting a heavy bag of concrete, and that there were no complaints or treatment for low back symptoms from the Veteran's separation from service in December 1973 to June 1990.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine disorder and his military service, including no credible evidence of continuity of symptomatology of a lumbar spine disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current lumbar spine disability to service, the only probative nexus opinion on file, in February 2007, weighs against the claim.  The February 2007 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a lumbar spine disorder to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be 

denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disorder is denied.


REMAND

The RO denied entitlement to a TDIU in a September 2008 rating decision.  In a statement received in October 2008, the Veteran expressed disagreement with the RO's September 2008 rating decision.  The Board concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.

From the record, it appears the RO has not yet issued a Statement of the Case (SOC) addressing the issue of a TDIU.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of entitlement to a TDIU is remanded for issuance of a SOC.

Accordingly, the issue of TDIU is REMANDED for the following action:

The Veteran should be furnished with a Statement of the Case addressing the claim for a TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


